 
SEPARATION AGREEMENT AND GENERAL RELEASE
 
THIS SEPARATION AGREEMENT AND GENERAL RELEASE (this “Agreement”) is made by and
between David Rosenbaum (“Rosenbaum”), on the one hand, and Zoo Entertainment,
Inc. f/k/a Driftwood Ventures, Inc. (“Zoo Entertainment”), Zoo Games, Inc. f/k/a
Green Screen Interactive Software, LLC (“Zoo Games”) and Zoo Publishing, Inc.
f/k/a Destination Software, Inc. (“Zoo Publishing,” and collectively with Zoo
Entertainment and Zoo Games, the “Company”) on the other hand, and is effective
as of the eighth day following Rosenbaum’s execution without revocation of this
Agreement (the “Effective Date”).
 
WHEREAS, Zoo Publishing, Zoo Games and Rosenbaum are parties to that certain
Separation and Release Agreement dated July 31, 2007, which was amended on
August 15, 2008 (as amended, the “Separation Agreement”) pursuant to which the
parties thereto agreed to resolve Rosenbaum’s claim for wrongful termination in
exchange for a payment to Rosenbaum;
 
WHEREAS, Zoo Publishing and Rosenbaum are parties to that certain Employment
Agreement dated January 1, 2008, which was amended on July 1, 2008 (as amended,
the “Employment Agreement”);
 
WHEREAS, Zoo Entertainment and Rosenbaum are parties to that certain
Non-Qualified Stock Option Agreement dated February 11, 2010 (the “Option
Agreement”); and
 
WHEREAS, Rosenbaum and the Company desire to settle fully and finally any
differences, rights and duties arising between them, including, but in no way
limited to, any differences, rights and duties that have arisen or might arise
out of or are in any way related to the Separation Agreement, the Option
Agreement, the Employment Agreement, Rosenbaum’s employment with the Company and
the termination of his employment;
 
NOW, THEREFORE, in consideration of the payment, benefits and other covenants
contained in this Agreement, which Rosenbaum acknowledges are in excess of any
benefits to which Rosenbaum would otherwise be entitled if he did not execute
this Agreement, the parties agree as follows:
 
1.           Termination.  Rosenbaum’s employment with the Company and the
Employment Agreement terminated effective April 29, 2011 (the “Termination
Date”).
 
2.           Employee Benefits.  Rosenbaum’s employee benefits will terminate as
of the last day of the month following the Termination Date.  Following the
termination of Rosenbaum’s employee benefits, he will be eligible to continue
his health care coverage pursuant to the provisions of the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”).  If Rosenbaum elects such continuation
coverage, the Company will pay on Rosenbaum’s behalf, or reimburse Rosenbaum
for, the premium costs associated with such continuation coverage for a period
of two months following the Termination Date.
 
3.           Stock Options.  In accordance with the terms of the Option
Agreement and the Company’s 2007 Employee, Director and Consultant Stock Plan,
as amended (the “Plan”), the Option (as such term is defined in the Option
Agreement) will accelerate, vest fully and become exercisable as of the
Termination Date.  Thereafter, the Option will continue to subsist in accordance
with the terms of the Option Agreement and the Plan.  Notwithstanding the
foregoing, the period during which Rosenbaum may exercise the Option is extended
to and includes April 30, 2018; provided, however, that Rosenbaum may not sell
any Shares (as such term is defined in the Option Agreement) he has acquired
upon exercise of the Option until the date that occurs six months after the
Effective Date.  The parties agree that the Option referred to herein and the
Option granted to Rosenbaum pursuant to a Non-Qualified Stock Option Agreement
dated September 12, 2008 constitute all of the Options owned by Rosenbaum.
 
 
 

--------------------------------------------------------------------------------

 
 
4.           Remaining Payment.  The Company is obligated to pay to Rosenbaum
$620,000 under the Separation Agreement on July 31, 2011 (the “Remaining
Payment”).  Rosenbaum acknowledges and agrees that, because payment of the
Remaining Payment could jeopardize the Company’s ability to continue as a going
concern, the Company shall pay $270,000 of the Remaining Payment in twenty-seven
equal monthly installments (the “Installment Payments”) with the first such
installment payable on July 31, 2011 and the remaining twenty-six installments
paid on the last day of each month thereafter for twenty-six months.  On October
31, 2013, the Company will pay the remaining $350,000 either in a lump sum
amount in cash or in that number of shares having an aggregate fair market value
of $350,000.  The fair market value will be equal to the average closing price
of the Company’s stock over the twenty consecutive trading days preceding
October 31, 2013.
 
5.           Employee Release.
 
(a)           In consideration of the payments, benefits and covenants contained
in this Agreement, Rosenbaum, for himself and for his children, heirs,
administrators, representatives, executors, successors and assigns, releases and
gives up any and all claims and rights which Rosenbaum has, may have or
hereafter may have against the Company, its respective owners, members,
subsidiaries, affiliates, predecessors, successors, assigns, officers,
directors, shareholders, employees and agents and all of their predecessors,
successors and assigns (the “Company Releasees”) from the beginning of the world
until the date of the execution of this Agreement, including, but not limited
to, any and all charges, complaints, claims, liabilities, obligations, promises,
agreements, controversies, damages, remedies, actions, causes of action, suits,
rights, demands, costs, losses, debts and expenses (including attorneys’ fees
and costs) of any nature whatsoever, whether known or unknown, whether in law or
equity (collectively, “Claims”), including, but not limited to, any Claims (i)
arising out of or related to Rosenbaum’s employment with the Company; (ii)
arising out of or related to the termination of his employment with the Company;
(iii) arising out of or related to the Separation Agreement, the Employment
Agreement or the Option Agreement; (iv) based on any other contract, whether
express or implied, written or oral; or (v) arising under or related to the
United States and/or State Constitutions, federal and/or common law, and/or
rights arising out of alleged violations of any federal, state or other
governmental statutes, regulations or ordinances or the laws of any country or
jurisdiction including, without limitation, the National Labor Relations Act,
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Older Workers’ Benefit Protection Act of 1990, the Americans
with Disabilities Act of 1990, the Civil Rights Act of 1871, the Civil Rights
Act of 1991, the Equal Pay Act of 1963, the Worker Adjustment and Retraining
Notification Act of 1988, the Employee Retirement Income Security Act of 1974,
the Ohio Fair Employment Practices Act, the New York Labor Law, the New York
State Human Rights Law and the New York City Human Rights Law, all as
amended.  This Section releases all Claims related, but not limited to, the
right to the payment of wages, bonuses, vacation, pension benefits or any other
employee benefits, and any other rights arising under federal, state or local
laws prohibiting discrimination and/or harassment on the basis of race, color,
religion, religious creed, sex, sexual orientation, national origin, ancestry,
age, mental retardation, learning disability or blindness, mental or physical
disability, disorder or handicap, alienage or citizenship status, marital status
or domestic partnership status, genetic information, military status or any
other basis prohibited by law.  Rosenbaum acknowledges that he is not entitled
to any pay for any base salary, bonus, severance or vacation pay, or the grant
of any options to acquire Company stock, and that he releases all claims for any
of the foregoing benefits and payments.
 
 
2

--------------------------------------------------------------------------------

 
 
(b)           This release does not waive or release any Claims that Rosenbaum
may have against the Company related to:  (i) vested benefits under the
Company’s 401(k) plan, if any; (ii) events occurring after the Effective Date;
or (iii) enforcing the terms of this Agreement.
 
(c)           Rosenbaum represents that he has not filed against the Company or
any of the Company Releasees or any of their respective affiliates any Claims
with any governmental or administrative agency, arbitral tribunal,
administrative tribunal, self-regulatory body, or any court arising out of or
related to his employment by the Company or any other matter arising on or prior
to the date hereof.  Rosenbaum covenants and agrees that he will not, directly
or indirectly, commence or prosecute, or assist in the filing, commencement or
prosecution in any court any Claim brought either by Rosenbaum or by any person
or entity, against the Company or any of the Company Releasees, arising out of
any of the matters set forth in this Agreement or based upon any
Claim.  Rosenbaum further waives his right to any monetary recovery in
connection with a local, state or federal governmental agency proceeding and his
right to file a claim seeking monetary damages in any court.  This Agreement
does not (i) prohibit or restrict Rosenbaum from communicating, providing
relevant information to or otherwise cooperating with the EEOC or any other
governmental authority with responsibility for the administration of fair
employment practices laws regarding a possible violation of such laws or
responding to any inquiry from such authority, including an inquiry about the
existence of this Agreement or its underlying facts, or (ii) require Rosenbaum
to notify the Company of such communications or inquiry.
 
6.           Employer Release.  The Company, on behalf of its parents,
subsidiaries and affiliates, and on behalf of any officer, director, assign, or
successor of any of the foregoing, past and present (the “Company Releasors”),
hereby covenant not to sue, and fully release and discharge, Rosenbaum and his
agents, attorneys, insurers, representatives, and assigns, past and present (the
“Employee Releasees”), with respect to and from any and all claims, wages,
demands, rights, liens, agreements, contracts, covenants, actions, suits, causes
of action, obligations, debts, costs, expenses, attorneys’ fees, damages,
judgments, orders and liabilities of whatever kind or nature in law, equity or
otherwise, whether now known or unknown, which they now have or have at any time
hereafter, as against the Employee Releasees, for any transactions, occurrences,
acts or omissions or any loss, damaged or injury, known or unknown, resulting
from any act or omission by or on the part of the Employee Releasees, committed
or omitted prior to the date of this Agreement; provided, however, that the
foregoing release of claims by the Company Releasors shall not include any
claims that the Company Releasors may have against the Employee Releases for
fraud,  bad faith, willful misconduct, theft or conversion.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Continuing Obligations.  Rosenbaum acknowledges and agrees that his
obligations under Paragraphs 5B, 8, 11, 12, 20 and 21 of the Employment
Agreement survive the termination of his employment and the Employment Agreement
and that such provisions remain in full force and effect.  Notwithstanding the
foregoing, the time period set forth in Paragraph 12(i) and (ii) of the
Employment agreement shall be for the one year period commencing on the
Termination Date and ending on April 30, 2012, and Rosenbaum’s employment with
Solutions 2 Go shall not constitute a breach of his obligations under Paragraph
12 of the Employment Agreement.
 
8.           Non-Disparagement.  Rosenbaum agrees to not (and shall not
encourage or induce others to), in any manner, directly or indirectly, make or
publish any statement (orally or in writing) that would libel, slander,
disparage, denigrate, ridicule or criticize the Company, any of its affiliates
or any of the Company’s or an affiliate’s respective employees, officers or
directors.  Rosenbaum further agrees that without the Company’s prior, written
consent, he will not make any statements concerning the Company, any of its
affiliates or any of the Company’s or an affiliate’s respective employees,
officers or directors in the public domain, including without limitation
statements in, or intended for use in, publications, print, electronic media,
advertising or public presentations.  The Company agrees that its senior
officers not to make, or cause to be made, any statement (orally or in writing)
that would libel, slander, or disparage Rosenbaum.  Notwithstanding the
foregoing, nothing herein shall preclude either the Company or Rosenbaum from
responding truthfully in connection with any inquiry by a governmental authority
or making any disclosures as required by law with respect to Rosenbaum’s
employment with the Company and the termination thereof.
 
9.           Cooperation.  Rosenbaum agrees (upon reasonable notice and within
reasonable time commitments) to cooperate with and assist the Company, its
affiliates and its and their legal counsel and provide information to the
Company, its affiliates and its and their legal counsel as to matters in which
Rosenbaum was involved prior to the Termination Date, including, without
limitation, information needed in connection with any claim or litigation,
investigation, administrative proceeding, arbitration or enforcement action by
or against the Company or any of its affiliates relating to any matter in which
he was involved or about which he had knowledge, and will testify as a witness
in connection with such matters if requested by the Company or any one of its
affiliates.
 
10.           No Admission of Liability.  This Agreement does not constitute or
imply an admission of liability or wrongdoing by the Company or any of the
Releasees.
 
11.           Confidentiality.  The terms of this Agreement are
CONFIDENTIAL.  Rosenbaum and the Company each agrees not to tell anyone about
this Agreement and not to disclose any information contained in this Agreement
to anyone, other than to their respective lawyers, financial advisors or
Rosenbaum’s immediate family members, except as necessary to administer this
Agreement, to enforce the terms of this Agreement, as required by law, including
without limitation, the Company’s disclosure obligations under the United States
securities law and regulation or to respond to a valid subpoena or other legal
process.  If Rosenbaum does tell his lawyer, financial advisor or immediate
family members about this Agreement or its contents, he must immediately tell
them that they must keep it confidential as well.
 
 
4

--------------------------------------------------------------------------------

 
 
12.           Breach.  The Company and Rosenbaum each promise to abide by the
terms and conditions in this Agreement, and each understands that if either
party breaches any of the terms or conditions in this Agreement, the
non-breaching party shall be entitled to attorneys’ fees and any other damages
incurred due to such breach, except that this provision will not apply if
Rosenbaum files a lawsuit challenging the validity of this Agreement.  In
addition to any other remedies provided for by law or equity, if Rosenbaum
breaches any of his obligations under this Agreement or the terms of the
Employment Agreement that survive the termination of Rosenbaum’s employment and
the Employment Agreement, the Company shall have the right to cease making any
further payments provided for under this Agreement that have not already been
made as of the date of breach and demand immediate return by Rosenbaum of any
payments that have been made as of the date of such breach.
 
13.           No Reliance. Rosenbaum represents that, in executing this
Agreement, he does not rely and has not relied upon any representation or
statement not set forth in this Agreement that the Company or any of its
members, agents, representatives, or attorneys may have made with regard to the
subject matter, basis or effect of this Agreement.  The Company asserts that it
has made no representation or statement that is not reflected in this
Agreement.  No other promises, agreements or modifications shall be binding
unless in writing and signed after the Effective Date.
 
14.           Governing Law and Jurisdiction.  This Agreement shall be construed
in accordance with the laws of the State of New York without regard to any
state’s conflict of law provisions.  Any dispute arising out of or related to
this Agreement shall be submitted to the New York State Supreme Court, New York
County.  Rosenbaum and the Company each consents to the exercise of personal
jurisdiction over him or it for this purpose and waives any objection to the
exercise of jurisdiction based on improper venue or inconvenient forum.  Each of
Rosenbaum and the Company waives any right to resolve any dispute arising under
or related to this Agreement before a jury.
 
15.           Severability. If at any time after the date of the execution of
this Agreement, any provision of this Agreement shall be held in any court or
agency of competent jurisdiction to be illegal, void, or unenforceable, such
provision shall be deemed to be restated to reflect, as nearly as possible, the
original intentions of the parties in accordance with applicable law.  The
invalidity or unenforceability of any provision of this Agreement, however,
shall not affect the validity or enforceability of any other provision of this
Agreement.
 
16.           Entire Agreement.  This Agreement, the Separation Agreement and
the Option Agreement set forth the entire agreement between the parties with
respect to the subject matter hereof.  Neither party shall have any obligation
toward the other except as set forth in this Agreement.  This Agreement may not
be modified except in a writing signed by all parties.
 
17.           Enforceability. Rosenbaum is bound by this Agreement.  Anyone who
succeeds to his rights and responsibilities, such as his heirs or the executors
of his estate, is also bound.  This Agreement is made for the Company’s benefit
and all who succeed to the Company’s rights and responsibilities, such as the
Company’s successors or assigns.
 
 
5

--------------------------------------------------------------------------------

 
 
18.           Headings. The headings contained in this Agreement are for the
convenience of reference only and are not intended to define, limit, expand or
describe the scope or intent of any provision of this Agreement.
 
19.           Warranties. By signing this Agreement, Rosenbaum acknowledges the
following:
 
(a)           He understands that this Agreement is LEGALLY BINDING and by
signing it he gives up certain rights.
 
(b)           The Company has given him twenty-one (21) days to consider his
rights and obligations under this Agreement (although he may execute and return
this Agreement at any time).
 
(c)           The Company advised him to consult with an attorney and/or any
other advisors of his choice before signing this Agreement.
 
(d)           He has voluntarily chosen to enter into this Agreement and has not
been forced or pressured in any way to sign it.
 
(e)           He acknowledges and agrees that the payments and benefits set
forth in Sections 2 and 3 of this Agreement and the other benefits and covenants
contained herein are contingent on him executing this Agreement and KNOWINGLY
AND VOLUNTARILY RELEASING all Claims against the Company and the other Releasees
that he may have, known or unknown, and that these benefits are in addition to
any benefit he would have otherwise received if he did not sign this Agreement.
 
(f)           This Agreement shall have no force and effect and he will not be
entitled to any of the payments and benefits described in this Agreement, unless
he signs and delivers this Agreement on or before twenty one (21) days after he
received it.
 
(g)           He has seven (7) days after he signs this Agreement to revoke it
by notifying the Company in writing so that the revocation notice is received by
the Company on or before the end of the seventh day.  The Agreement will not
become effective or enforceable until the seven (7) day revocation period has
expired.
 
(h)           This Agreement includes a WAIVER OF ALL RIGHTS AND CLAIMS he may
have under the Age Discrimination in Employment Act of 1967 (29 U.S.C. §621 et
seq.); and
 
(i)           This Agreement does not waive any rights or claims that may arise
after this Agreement becomes effective, which is seven (7) days after Rosenbaum
signs it, provided that he do not exercise his right to revoke this Agreement.
 
[signature page follows]
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
below.
 

         
DAVID ROSENBAUM
 
ZOO ENTERTAINMENT, INC.
                     
/s/ David Rosenbaum
  By:
/s/ Mark Seremet
 
 
   
Mark Seremet
 
Dated: May 16, 2011
   
Chief Executive Officer
 

 
 
7

--------------------------------------------------------------------------------

 
 